Citation Nr: 1615863	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  07-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was granted a temporary 100 percent rating for surgical convalescence from August 8, 2006, and a 20 percent rating thereafter.

A March 2013 Board decision granted a 30 percent rating for a left ankle disability, effective December 18, 2010.  The Veteran, appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a March 2014 Order, the Court granted a Joint Motion for Remand.  The Board remanded the claim in October 2014.  


REMAND

The Board finds that additional evidentiary development is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Veteran seeks an increased rating for a left ankle disability.  He contends that it is more severe than contemplated by the assigned 30 percent rating and that the left ankle disability is equivalent to loss of use of the left lower extremity at the ankle.  In the March 2014 Order, the Court stated that the Board provided an inadequate statement of reasons or bases for finding that the Veteran did not have loss of use of the left foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2015).  The Board also was found to have not considered entitlement to special monthly compensation.  38 C.F.R. § 3.350(a)(2) (2015).  In addition, the parties agreed that the Board did not satisfy the duty to assist because the Veteran was not provided with a VA examination to adequately determine whether he had loss of use of the foot.  38 C.F.R. § 3.350(a)(2). 

At a February 2015 VA examination of the left ankle, the examiner noted that the Veteran's left ankle was ankylosed in the neutral position, with no evidence of pain or issues with weight bearing.  While the examiner noted that the Veteran had abnormal range of motion, with both dorsiflexion and plantar flexion limited to 0 degrees, the examiner found that the left ankle disability was not productive of marked interference with employment or frequent periods of hospitalization.  The examiner also noted that the Veteran's ankle condition did not manifest to a degree in which functional impairment was such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  However, except for checking the box in the negative for that finding, the examiner provided no additional explanation or rationale regarding that conclusion regarding loss of use.  The Board finds that lack of rationale or explanation for such a finding by the examiner does not meet the remand request which asked for a more thorough explanation and reasoning for a finding that the Veteran's ankle condition did  not constitute a loss of use of the left foot.  In the Board's last remand, the examiner was requested to furnish a detailed objective description of the remaining function of the left ankle, to include an assessment the Veteran's capacity for balance and propulsion using the left ankle. 

As the February 2015 VA examiner did not substantially comply with the remand requests of the Board, as a matter of law, the claim must be remanded for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the left ankle by a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  Any necessary testing should be performed.  The examiner must opine whether it is at least as likely as not (50 percent or greater probability) the Veteran has no effective function of the left foot remaining other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance.  The examiner is asked to provide the rationale for the finding, to include an explanation of remaining function use for functions such as balance, propulsion, strength, ease of movement, or any other basis for the finding.

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

